Citation Nr: 1523198	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

Entitlement to a disability evaluation in excess of 20 percent for the Veteran's colon cancer with large intestine resection residuals.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1987 to October 1998 and from May 2002 to September 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Albuquerque, New Mexico, Regional Office which, in pertinent part, established service connection for colon cancer with large intestine resection residuals and assigned a 100 percent schedular evaluation for the period from October 1, 2010, to October 31, 2011, and 20 percent evaluation for the period on and after November 11, 2011, for that disability.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In May 2014, the Veteran advanced contentions which may be reasonably construed as informal claims of entitlement to service connection for gastroenteritis, irritable bowel syndrome (IBS), and chronic fatigue syndrome (CFS).  In March 2015, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for deep venous thrombosis (DVT).  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for DVT and service connection for gastroenteritis, IBS, and CFS  have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  



REMAND

The Veteran asserts that an evaluation in excess of 20 percent is warranted for his colon cancer as the malignancy has reoccurred.  

Clinical documentation from March 2015 from Evans Army Community Hospital, Fort Carson, Colorado, states that "a recent colonoscopy at Fort Carson revealed evidence of residual tubular adenoma at the anastomosis and the sigmoid."  An assessment of a large intestine neoplasm was advanced.  

Clinical documentation dated after April 2015 is not of record.  VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the March 2015 assessment of a large intestine neoplasm and the Veteran's assertion that his colon malignancy has reoccurred, the Board finds that further VA gastroenterological examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his post-operative colon cancer after March 2015 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Evans Army Community Hospital, Fort Carson, Colorado, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2015.  

3.  Upon review of any evidence submitted, undertake any additional development deemed necessary, including the procurement of a VA gastroenterological examination and/or opinion concerning the current nature and severity of any post-operative colon cancer residuals.  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

